Citation Nr: 0701022	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-16 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
thoracotomy with fibromyositis of the left upper half of the 
trapezius muscle, currently evaluated as 10-percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to June 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2004, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board.

The Board is remanding this appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran last underwent a VA compensation examination in 
May 2003, so nearly four years ago.  And in a statement 
received in November 2003, he indicated that his pain had 
become more intense.  He reiterated this during his even more 
recent October 2006 hearing.  So he should be reexamined to 
obtain a medical opinion concerning the current severity of 
his disability.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

When measuring the veteran's range of motion during this VA 
examination, the evaluating physician should comment on 
whether the veteran has additional functional impairment - 
above and beyond any limitation of motion shown, due to the 
extent of his pain or from weakness/premature fatigability, 
incoordination, etc., including during times when his 
symptoms are most problematic ("flare-ups") or during 
prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In other testimony during his October 2006 hearing, the 
veteran indicated that he had recently received treatment in 
the outpatient clinic at the VA Medical Center in Pinebrook 
(Brooksville VA Medical Clinic).  He was uncertain whether 
these additional records would add anything of substance to 
his claim.  But these records should be obtained nonetheless, 
inasmuch as they might.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the records of the veteran's 
recent treatment during 2006 at the VA 
Medical Center in Pinebrook (Brooksville 
VA Medical Clinic).

2.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his disability at issue.  The 
claims file must be made available to and 
reviewed by the designated examiner for 
the veteran's pertinent medical and other 
history.  All necessary diagnostic testing 
and evaluation should be conducted, 
including measurements of the veteran's 
range of motion.  The examiner should also 
indicate whether the veteran has 
additional functional loss - above and 
beyond any limitation of motion shown, due 
to the extent of his pain or from 
weakness/premature fatigability, 
incoordination, etc., including during 
times when his symptoms are 
most problematic ("flare-ups") or during 
prolonged use.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


